                                          Case 4:21-cv-03155-PJH Document 14 Filed 08/11/21 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                         STEPHANIE ANN GUMBER,
                                  7                                                    Case No. 21-cv-03155-PJH
                                                         Plaintiff,
                                  8                                                    ORDER (1) ADOPTING MAGISTRATE
                                                   v.                                  JUDGE’S REPORT AND
                                  9                                                    RECOMMENDATION AND
                                         KEITH FAGUNDES, et al.,                       (2) DISMISSING COMPLAINT
                                  10                                                   WITHOUT PREJUDICE
                                                         Defendants.
                                  11                                                   Re: Dkt. No. 11

                                  12
Northern District of California
 United States District Court




                                  13          The court has reviewed Chief Magistrate Judge Joseph C. Spero’s Report and

                                  14   Recommendation Re: plaintiff’s motion to remove (Dkt. 8) and plaintiff’s motion for

                                  15   emergency injunction (Dkt. 10). The court finds the report correct, well-reasoned and

                                  16   thorough, and adopts it in every respect. Accordingly, plaintiff’s motion to remove is

                                  17   DENIED, and plaintiff’s motion for emergency injunction is DENIED.

                                  18          In addition to considering plaintiff’s motions, Judge Spero suggested that the

                                  19   complaint be dismissed pursuant to Title 28 U.S.C. § 1915(e) for failure to state a claim

                                  20   on which relief may be granted. Plaintiff filed an “opposition to motion to dismiss” on July

                                  21   22, 2021, which the court construes as an objection to the report. Dkt. 13. To the extent

                                  22   plaintiff’s brief of July 22 serves as an objection to the report, it is OVERRULED. The

                                  23   court considers the issue of dismissal below.

                                  24          A.        Legal Standard

                                  25          Under 28 U.S.C. § 1915(a), “[a]ny court of the United States may authorize the

                                  26   commencement . . . of any suit . . . without prepayment of fees and costs or security

                                  27   therefor, by a person who makes affidavit that he is unable to pay such costs or give

                                  28   security therefor.” However, in reviewing an application to proceed in forma pauperis, the
                                          Case 4:21-cv-03155-PJH Document 14 Filed 08/11/21 Page 2 of 4




                                  1    court may dismiss a case sua sponte if the court determines that the party applying for in

                                  2    forma pauperis status has failed to state a claim on which relief may be granted. 28

                                  3    U.S.C. § 1915(e)(2).

                                  4           “The standard for determining whether a plaintiff has failed to state a claim upon

                                  5    which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of

                                  6    Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668

                                  7    F.3d 1108, 1112 (9th Cir. 2012) (citing Lopez v. Smith, 203 F.3d 1122, 1127-31 (9th Cir.

                                  8    2000)). A motion to dismiss under Rule 12(b)(6) tests for the legal sufficiency of the

                                  9    claims alleged in the complaint. Ileto v. Glock, 349 F.3d 1191, 1199-1200 (9th Cir. 2003).

                                  10   Under Federal Rule of Civil Procedure 8, which requires that a complaint include a “short

                                  11   and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ.

                                  12   P. 8(a)(2), a complaint may be dismissed under Rule 12(b)(6) if the plaintiff fails to state a
Northern District of California
 United States District Court




                                  13   cognizable legal theory, or has not alleged sufficient facts to support a cognizable legal

                                  14   theory. Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013).

                                  15          While the court is to accept as true all the factual allegations in the complaint,

                                  16   legally conclusory statements, not supported by actual factual allegations, need not be

                                  17   accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). The complaint must proffer

                                  18   sufficient facts to state a claim for relief that is plausible on its face. Bell Atlantic Corp. v.

                                  19   Twombly, 550 U.S. 544, 555, 558-59 (2007). Where dismissal is warranted, it is

                                  20   generally without prejudice, unless it is clear the complaint cannot be saved by any

                                  21   amendment. Sparling v. Daou, 411 F.3d 1006, 1013 (9th Cir. 2005).

                                  22          B.      Discussion

                                  23          In the caption of the complaint, plaintiff lists the following causes of action:

                                  24   (1) violation of Title 18 U.S.C. § 241; (2) violation of Title 42 U.S.C. § 1983; (3) violation

                                  25   of Title 18 U.S.C. § 1964(C) (RICO); (4) violation of Title 18 U.S.C. § 1341; (5) Title 18

                                  26   U.S.C. § 1201(c); (6) Title 19 U.S.C. § 912; (7) “violation of Federal Law Foreign Agent

                                  27   Registration Act of 1937” (22 U.S.C. § 611 et seq.); and (8) violation of Title 18 U.S.C.

                                  28   § 1702. Plaintiff refers within the body of the complaint to claims for (9) Title 42 U.S.C.
                                                                                       2
                                          Case 4:21-cv-03155-PJH Document 14 Filed 08/11/21 Page 3 of 4




                                  1    § 1986; (10) Title 18 U.S.C. § 242; and (11) Title 34 U.S.C. § 12601.

                                  2           As recommended in the report, the court concludes that the claims under 18

                                  3    U.S.C. §§ 241, 242, 912, 1341, 1702, and 1201(c); 22 U.S.C. § 611 et seq.; and 34

                                  4    U.S.C. § 12601 all must be dismissed because there is no private right of action as to

                                  5    those claims.

                                  6           Similarly, the claim under Title 42 U.S.C. § 1986 is dismissed with prejudice

                                  7    because plaintiff does not allege a claim under Title 42 U.S.C. § 1985. See Karim-

                                  8    Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 626 (9th Cir. 1988).

                                  9           The claim under Title 18 U.S.C. § 1964(C), for violations of the Racketeer

                                  10   Influenced and Corrupt Organizations Act (“RICO”), is dismissed because the plaintiff

                                  11   does not allege a plausible claim for relief. A plaintiff may pursue a civil remedy for a

                                  12   RICO violation that proximately caused the plaintiff a cognizable injury. Anza v. Ideal
Northern District of California
 United States District Court




                                  13   Steel Supply Corp., 547 U.S. 451, 453 (2006). Plaintiff’s complaint fails to identify a

                                  14   RICO violation and fails to allege any facts that a RICO violation proximately caused her

                                  15   harm, so plaintiff fails to state a claim for a RICO violation under Title 18 U.S.C.

                                  16   § 1964(c). However, the court grants plaintiff leave to amend this claim.

                                  17          The claim under § 1983 is also dismissed. As noted by Judge Spero, a prosecutor

                                  18   is entitled to absolute immunity with respect to conduct that is “intimately associated with

                                  19   the judicial phase of the criminal process.” Dkt. 11 at 7 (quoting Imbler v. Pachtman, 424

                                  20   U.S. 409, 427, 430-431 (1976)). Plaintiff’s § 1983 claim is premised on defendants’

                                  21   efforts to charge her with a crime and advancing their criminal case against her in state

                                  22   court. Plaintiff’s § 1983 claim is therefore dismissed with prejudice based on

                                  23   prosecutorial immunity. However, to the extent plaintiff intends to assert a constitutional

                                  24   violation for something other than her prosecution, plaintiff is granted leave to amend.

                                  25          C.       Conclusion

                                  26          For the reasons stated above, all claims in the complaint are DISMISSED under

                                  27   28 U.S.C. § 1915 on the basis that the complaint fails to state any valid claim. Plaintiff

                                  28   cannot cure the defects associated with her claims under Titles 18 U.S.C. §§ 241, 242,
                                                                                     3
                                          Case 4:21-cv-03155-PJH Document 14 Filed 08/11/21 Page 4 of 4




                                  1    912, 1341, 1702, and 1201(c); 22 U.S.C. § 611 et seq.; and 34 U.S.C. § 12601 because

                                  2    there is no private right of action as to those claims. Therefore, those claims are

                                  3    DISMISSED WITH PREJUDICE. The claim under Title 42 U.S.C. § 1986 is DISMISSED

                                  4    WITH PREJUDICE because plaintiff does not allege a claim under Title 42 U.S.C.

                                  5    § 1985.

                                  6           Going forward, plaintiff may not seek to litigate any of the claims dismissed with

                                  7    prejudice. Plaintiff may amend her complaint with respect to only the RICO and § 1983

                                  8    claims dismissed without prejudice as specified in this order. The court allows plaintiff 30

                                  9    days from the date of this order to file a first amended complaint correcting all

                                  10   deficiencies in those two claims. No new claims or parties may be added without the

                                  11   agreement of defendants or leave of court.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: August 11, 2021

                                  14                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  15                                                United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     4
